MEMORANDUM OPINION
                                          No. 04-11-00592-CV

                                            Karen WILSON,
                                               Appellant

                                                    v.

               BEXAR COUNTY SHERIFF’S CIVIL SERVICE COMMISSION,
           Roland Tafolla, Sheriff, Bexar County Sheriff’s Office and Bexar County, Texas,
                                             Appellees

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-05821
                               Honorable Dick Alcala, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: September 14, 2011

DISMISSED FOR LACK OF JURISDICTION

           Jurisdiction vests with this court when a party perfects its appeal by timely filing a notice

of appeal in compliance with Texas Rule of Appellate Procedure 26.1. TEX. R. APP. P. 25.1; see

Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Therefore, if the notice of appeal is not

timely filed, the court of appeals is without jurisdiction to consider the appeal. A notice of

appeal must be filed within thirty days after the judgment is signed. TEX. R. APP. P. 26.1. If a

timely motion for new trial is filed, a notice of appeal must be filed within ninety days after the
                                                                                                  04-11-00592-CV


judgment is signed. TEX. R. APP. P. 26.1(a)(1). A court of appeals may extend the time to file a

notice of appeal if, within fifteen days after the deadline for filing the notice, the party (1) files in

the trial court the notice of appeal and (2) files in the court of appeals a motion complying with

Rule 10.5(b) to extend the time to file the motion. TEX. R. APP. P. 26.3, 10.5(b).

        In this case, the trial court signed a final judgment on March 4, 2011. The motion for

new trial was due on April 4, 2011, and was timely filed. TEX. R. CIV. P. 329b(a). Because

appellant timely filed her motion for new trial, the notice of appeal was due ninety days from the

date of the judgment, on June 2, 2011. See TEX. R. APP. P. 26.1(a)(1). Appellant filed her notice

of appeal on June 30, 2011. A motion for extension of time in which to file the notice of appeal

was due on June 17, 2011, but was not filed until August 26, 2011, after this court issued a show

cause order. 1 See TEX. R. APP. P. 26.3.

        The Texas Supreme Court has mandated that we construe the requirements of the Rules

of Appellate Procedure reasonably and liberally so that the right to appeal is not lost by imposing

requirements not necessary to effect the purpose of a given rule. Verburgt, 959 S.W.2d at 616-

17. Nevertheless, we may not “alter the time for perfecting an appeal in a civil case” and must

dismiss appeals that are not timely perfected. See TEX. R. APP. P. 2. Because neither the notice

of appeal nor the motion for extension of time was timely filed, we must dismiss this appeal. See

Verburgt, 959 S.W.2d at 617 (“Our holding does not indefinitely extend the time in which parties

may perfect an appeal . . . . Instead, once the period for granting a motion for extension of time

. . . has passed, a party can no longer invoke the appellate court’s jurisdiction. It also does not

alter the time for perfecting an appeal beyond the period authorized by [Rule 26.1].”); Garza v.

Hibernia Nat’l Bank, 227 S.W.3d 233, 234 (Tex. App.—Houston [1st Dist.] 2007, no pet.)


1
  On August 15, 2011, this court ordered appellant to show cause why this appeal should not be dismissed for lack
of jurisdiction. Appellant responded and filed a motion for extension of time in which to file her notice of appeal.

                                                       -2-
                                                                                      04-11-00592-CV


(holding that because appellant’s notice of appeal was filed more than fifteen days after the date

on which it was due, appellate court did not have jurisdiction to consider appeal).

       Accordingly, appellant’s motion for extension of time in which to file the notice of

appeal is denied and this appeal is dismissed for lack of jurisdiction.



                                                          PER CURIAM




                                                -3-